Case 8:19-cv-01740-SPF Document 26 Filed 03/22/21 Page 1 of 10 PageID 598




                            UNITED STATES DISTRICT COURT
                             MIDDLE DISTRICT OF FLORIDA
                                  TAMPA DIVISION

 CRYSTAL BRUCE,

               Plaintiff,

 v.                                                  Case No. 8:19-cv-1740-SPF

 ANDREW M. SAUL,
 Commissioner of the Social
 Security Administration,

               Defendant.
                                            /

                                          ORDER

        Plaintiff seeks judicial review of the denial of her claim for a period of disability

 and Supplemental Security Income (“SSI”). As the Administrative Law Judge’s (“ALJ”)

 decision failed to properly evaluate Plaintiff’s subjective complaints, the Commissioner’s

 decision is reversed.

        I.     Procedural Background

        Plaintiff filed an application for a period of disability and SSI (Tr. 261-64). 1 The

 Commissioner denied Plaintiff’s claims both initially and upon reconsideration (Tr. 117-

 25, 128-40). Plaintiff then requested an administrative hearing (Tr. 156-58). Per Plaintiff’s

 request, the ALJ held a hearing at which Plaintiff appeared and testified (Tr. 61-93).

 Following the hearing, the ALJ issued an unfavorable decision finding Plaintiff not

 disabled and accordingly denied Plaintiff’s claims for benefits (Tr. 7-24). Subsequently,


 1
  All references to “Tr.” refer to the transcript and page numbers of the Social Security
 administrative record filed on January 17, 2020 (Doc. 16).
Case 8:19-cv-01740-SPF Document 26 Filed 03/22/21 Page 2 of 10 PageID 599




 Plaintiff requested review from the Appeals Council, which the Appeals Council denied

 (Tr. 1-6). Plaintiff then timely filed a complaint with this Court (Doc. 1). The case is now

 ripe for review under 42 U.S.C. §§ 405(g), 1383(c)(3).

        II.    Factual Background and the ALJ’s Decision

        Plaintiff, who was born in 1982, claimed disability beginning November 23, 2006

 (Tr. 261). Plaintiff has limited education (Tr. 18, 68). Plaintiff has no past relevant work

 experience (Tr. 18). Plaintiff alleged disability due to depression, anxiety, back and neck

 injury, high blood pressure, dizziness, and obesity (Tr. 117, 128).

        In rendering the administrative decision, the ALJ concluded that Plaintiff had not

 engaged in substantial gainful activity since May 19, 2015, the application date (Tr. 12).

 After conducting a hearing and reviewing the evidence of record, the ALJ determined

 Plaintiff had the following severe impairments: degenerative disc disease of the cervical

 spine, lumbar sprain/strain, hypertension, obstructive sleep apnea, morbid obesity,

 depressive disorder not otherwise specified, and anxiety disorder not otherwise specified

 (Tr. 12). Notwithstanding the noted impairments, the ALJ determined Plaintiff did not

 have an impairment or combination of impairments that met or medically equaled one of

 the listed impairments in 20 C.F.R. Part 404, Subpart P, Appendix 1 (Tr. 13). The ALJ

 then concluded that Plaintiff retained a residual functional capacity (“RFC”) to perform

 a limited range of sedentary work as defined in 20 C.F.R. § 416.967(b) (Tr. 14). The ALJ

 determined that function by function, Plaintiff can lift and/or carry 10 pounds

 occasionally and smaller items frequently, stand and/or walk 2 hours in a workday, and

 sit 6 hours in a workday with the need to alternate between sitting and standing



                                              2
Case 8:19-cv-01740-SPF Document 26 Filed 03/22/21 Page 3 of 10 PageID 600




 approximately every 45 minutes for 1-3 minutes; can never climb ladders, ropes, or

 scaffolds; and can occasionally climb ramps and stairs, stoop, kneel, crouch, and crawl;

 can occasionally reach overhead with the bilateral upper extremities; must avoid even

 moderate exposure to hazards, temperature extremes, and pulmonary irritants; and is

 limited to simple and routine tasks (Tr.14-15). In formulating Plaintiff’s RFC, the ALJ

 considered Plaintiff’s subjective complaints and determined that, although the evidence

 established the presence of underlying impairments that reasonably could be expected to

 produce the symptoms alleged, Plaintiff’s statements as to the intensity, persistence, and

 limiting effects of her symptoms were not entirely consistent with the medical evidence

 and other evidence (Tr. 18).

        Given Plaintiff’s background and RFC, the vocational expert (“VE”) testified that

 Plaintiff could perform other jobs existing in significant numbers in the national economy,

 such as a lens block gauger, lens inserter, and stone setter (Tr. 19). Accordingly, based on

 Plaintiff’s age, education, work experience, RFC, and the testimony of the VE, the ALJ

 found Plaintiff not disabled (Tr. 19).

        III.   Legal Standard

        To be entitled to benefits, a claimant must be disabled, meaning he or she must be

 unable to engage in any substantial gainful activity by reason of any medically

 determinable physical or mental impairment which can be expected to result in death, or

 which has lasted or can be expected to last for a continuous period of not less than twelve

 months. 42 U.S.C. §§ 423(d)(1)(A), 1382c(a)(3)(A). A “physical or mental impairment”

 is an impairment that results from anatomical, physiological, or psychological



                                              3
Case 8:19-cv-01740-SPF Document 26 Filed 03/22/21 Page 4 of 10 PageID 601




 abnormalities, which are demonstrable by medically acceptable clinical and laboratory

 diagnostic techniques. 42 U.S.C. §§ 423(d)(3), 1382c(a)(3)(D).

        The Social Security Administration, in order to regularize the adjudicative process,

 promulgated the detailed regulations currently in effect. These regulations establish a

 “sequential evaluation process” to determine whether a claimant is disabled. 20 C.F.R. §

 416.920. If an individual is found disabled at any point in the sequential review, further

 inquiry is unnecessary. 20 C.F.R. § 416.920(a). Under this process, the ALJ must

 determine, in sequence, the following: whether the claimant is currently engaged in

 substantial gainful activity; whether the claimant has a severe impairment, i.e., one that

 significantly limits the ability to perform work-related functions; whether the severe

 impairment meets or equals the medical criteria of 20 C.F.R. Part 404 Subpart P,

 Appendix 1; and whether the claimant can perform his or her past relevant work. If the

 claimant cannot perform the tasks required of his or her prior work, step five of the

 evaluation requires the ALJ to decide if the claimant can do other work in the national

 economy in view of his or her age, education, and work experience. 20 C.F.R. §

 416.920(a). A claimant is entitled to benefits only if unable to perform other work. Bowen

 v. Yuckert, 482 U.S. 137, 140-42 (1987); 20 C.F.R. § 416.920(g).

        A determination by the Commissioner that a claimant is not disabled must be

 upheld if it is supported by substantial evidence and comports with applicable legal

 standards. See 42 U.S.C. §§ 405(g), 1383(c)(3). Substantial evidence is “such relevant

 evidence as a reasonable mind might accept as adequate to support a conclusion.”

 Richardson v. Perales, 402 U.S. 389, 401 (1971) (quoting Consol. Edison Co. v. NLRB, 305



                                             4
Case 8:19-cv-01740-SPF Document 26 Filed 03/22/21 Page 5 of 10 PageID 602




 U.S. 197, 229 (1938) (internal quotation marks omitted)); Miles v. Chater, 84 F.3d 1397,

 1400 (11th Cir. 1996). While the court reviews the Commissioner’s decision with

 deference to the factual findings, no such deference is given to the legal conclusions.

 Keeton v. Dep’t of Health & Human Servs., 21 F.3d 1064, 1066 (11th Cir. 1994) (citations

 omitted).

        In reviewing the Commissioner’s decision, the court may not re-weigh the evidence

 or substitute its own judgment for that of the ALJ even if it finds that the evidence

 preponderates against the ALJ’s decision. Bloodsworth v. Heckler, 703 F.2d 1233, 1239

 (11th Cir. 1983). The Commissioner’s failure to apply the correct law, or to give the

 reviewing court sufficient reasoning for determining that he or she has conducted the

 proper legal analysis, mandates reversal. Keeton, 21 F.3d at 1066. The scope of review is

 thus limited to determining whether the findings of the Commissioner are supported by

 substantial evidence and whether the correct legal standards were applied. 42 U.S.C. §

 405(g); Wilson v. Barnhart, 284 F.3d 1219, 1221 (11th Cir. 2002).

        IV.    Analysis

        Plaintiff argues that the ALJ erred by not properly considering Plaintiff’s

 complaints of excessive daytime somnolence and that the ALJ’s evaluation of Plaintiff’s

 assertion that she required a bariatric chair as an accommodation to performing work is

 not supported by substantial evidence. For the reasons that follow, the Court finds that

 the ALJ failed to properly evaluate Plaintiff’s subjective complaints.




                                              5
Case 8:19-cv-01740-SPF Document 26 Filed 03/22/21 Page 6 of 10 PageID 603




                A. Subjective Complaints of Excessive Daytime Somnolence

        Plaintiff asserts that it was error for the ALJ not to discuss her complaints of

 excessive daytime somnolence. Plaintiff contends that the ALJ does not have to accept

 the claimant’s testimony, but there has to be at least some explanation as to why the

 testimony was not accepted. Specifically, Plaintiff points to the following complaints of

 uncontrollable urges to sleep in the record: (1) Plaintiff advised in her report submitted to

 the State Disability Determination Services that her activities of daily living consisted

 mostly of sleeping or being in bed (Tr. 303, 307, 309); (2) Plaintiff’s hearing testimony that

 she was always tired (Tr. 72), her daily activities consist mostly of sleeping (Tr. 78), she

 could not stay awake and every day she would fall asleep during the daytime (Tr. 81),

 sometimes she would fall asleep for 30 minutes and sometimes for a couple of hours (Tr.

 81), the circumstances were not that she was tired and decided to take a nap, but that she

 would just fall asleep (Tr. 81), and she went for a sleep study because her doctor advised

 her to do so (Tr. 81-82); and (3) Plaintiff underwent a sleep study in 2018 and the results

 were severe obstructive sleep apnea, not corrected with the initiation of CPAP therapy

 (Tr. 459-61). Plaintiff also cites to the VE’s hearing testimony regarding whether the

 claimant could perform the jobs the VE identified in response to the ALJ’s hypothetical if

 Plaintiff were to fall asleep for 15 minutes a day at unpredictable times (Tr. 89). The VE

 responded that generally employers frown on having to awaken someone in the middle of

 the workday, so they would probably be dismissed (Tr. 89).

        In determining whether a claimant is disabled, the ALJ considers all symptoms,

 including pain, and the extent to which those symptoms are reasonably consistent with



                                               6
Case 8:19-cv-01740-SPF Document 26 Filed 03/22/21 Page 7 of 10 PageID 604




 the objective medical evidence and other evidence. 2 20 C.F.R. § 416.929(a). When a

 claimant attempts to establish disability based on her subjective complaints, she must

 provide evidence of an underlying medical condition and either objective medical

 evidence confirming the severity of the alleged symptoms or that the medical condition

 could be reasonably expected to give rise to the alleged symptoms. See 20 C.F.R. §

 416.929(a); Dyer v. Barnhart, 395 F.3d 1206, 1210 (11th Cir. 2005); SSR 16-3p, 2017 WL

 5180304, at *3-4. If the claimant establishes that she has an impairment that could

 reasonably be expected to produce her alleged symptoms, then the intensity and

 persistence of her alleged symptoms and their effect on her ability to work must be

 evaluated. See 20 C.F.R. § 416.929(c); Foote v. Chater, 67 F.3d 1553, 1561 (11th Cir. 1995);

 SSR 16-3p, 2017 WL 5180304, at *3-4.             “When evaluating a claimant’s subjective

 symptoms, the ALJ must consider such things as: (1) the claimant’s daily activities; (2) the

 nature, location, onset, duration, frequency, radiation, and intensity of pain and other

 symptoms; (3) precipitating and aggravating factors; (4) adverse side-effects of

 medications; and (5) treatment or measures taken by the claimant for relief of

 symptoms.” Davis v. Astrue, 287 F. App’x 748, 760 (11th Cir. 2008); see also 20 C.F.R. §

 416.929(c).

        Here, Plaintiff provided evidence of an underlying medical condition, severe

 obstructive sleep apnea, that could reasonably be expected to give rise to the alleged


 2
   In 2017, the SSA issued new guidance to ALJs about how to evaluate subjective
 complaints of pain and other symptoms. The SSA eliminated the use of the term
 “credibility” from its sub-regulatory policy, as the Regulations do not use this term. SSR
 16-3p, 2017 WL 5180304, at *2 (Oct. 25, 2017). This change “clarif[ied] that subjective
 symptom evaluation is not an examination of an individual’s character.” Id.


                                              7
Case 8:19-cv-01740-SPF Document 26 Filed 03/22/21 Page 8 of 10 PageID 605




 excessive daytime somnolence. See, e.g., SSR 02-01p, 2002 WL 34686281, at *6 (“[S]ome

 people with obesity may have sleep apnea. This can lead to drowsiness and lack of mental

 clarity during the day.”). Having provided evidence of an underlying medical condition

 that can be reasonably expected to give rise to the alleged symptoms, it is then incumbent

 upon the ALJ to articulate explicit and adequate reasons for rejecting the claimant’s

 subjective testimony. Dyer, 395 F.3d at 1210. Importantly, the ALJ’s “determination does

 not need to cite particular phrases or formulations but it cannot merely be a broad rejection

 which is not enough to enable” a court to conclude that the ALJ considered the plaintiff’s

 medical condition as a whole. Id. (internal quotation marks and citation omitted); see

 Sampson v. Comm’r of Soc. Sec., 694 F. App’x 727, 740 (11th Cir. 2017) (quoting Dyer, 395

 F.3d at 1210). In other words, there must be more than boilerplate language explaining

 the ALJ’s decision to not fully credit the plaintiff’s testimony. See Dyer, 395 F.3d at 1210-

 11; Tieniber v. Heckler, 720 F.2d 1251, 1255 (11th Cir. 1983) (stating that “where proof of

 a disability is based upon subjective evidence . . . the ALJ must either explicitly discredit

 such testimony or the implication must be so clear as to amount to a specific credibility

 finding”). A reviewing court will not disturb a clearly articulated finding regarding a

 claimant’s subjective complaints supported by substantial evidence in the record. Foote,

 67 F.3d at 1562.

        Here, the ALJ relied on boilerplate language in assessing Plaintiff’s subjective

 complaints:

        The undersigned finds the residual functional capacity more than adequately
        considers the claimant’s subjective allegations, but only those allegations that
        could be supported by the medical evidence of record. After careful
        consideration of the evidence, the undersigned finds that the claimant’s


                                              8
Case 8:19-cv-01740-SPF Document 26 Filed 03/22/21 Page 9 of 10 PageID 606




        medically determinable impairments could reasonably be expected to cause the
        alleged symptoms; however, the claimant’s statements concerning the
        intensity, persistence and limiting effects of these symptoms are not entirely
        consistent with the medical evidence and other evidence in the record for the
        reasons explained in this decision.

 (Tr. 18). This evaluation of Plaintiff’s subjective complaints, however, is insufficient. It

 amounts to a broad rejection that is not enough to enable the Court to conclude that the

 ALJ considered Plaintiff’s medical condition as a whole. The Commissioner’s failure to

 give the reviewing court sufficient reasoning for determining that she has conducted the

 proper legal analysis mandates reversal. Keeton, 21 F.3d at 1066. Accordingly, remand is

 necessary on this ground. If Plaintiff’s subjective complaints are rejected on remand, the

 reasons should be clearly expressed.

                B. Bariatric Chair Accommodation

        Plaintiff’s remaining issue is without merit. Plaintiff contends that she cannot

 perform the jobs the VE identified because of her purported need for a special chair to

 accommodate her weight. Claimant is 5’5” tall and weighs 455 pounds (Tr. 37). At the

 hearing, Plaintiff’s counsel asked the VE about a special chair to accommodate her obesity

 (Tr. 90). The VE responded that it depended on the employer as to whether the chair

 would be a workplace accommodation or not (Tr. 91). Plaintiff argues that based on the

 testimony of the VE, “it is apparent that the claimant would not be able to perform the job

 she identified, in a chair typically used for those jobs” (Doc. 25 at 10). In other words,

 Plaintiff asserts that if Plaintiff needs this type of accommodation, Plaintiff cannot perform

 the job as it is generally performed in the national economy. Plaintiff, however, fails to

 cite to any supporting legal authority to support this premise. See Buttram v. Soc. Sec.



                                               9
Case 8:19-cv-01740-SPF Document 26 Filed 03/22/21 Page 10 of 10 PageID 607




 Admin., Comm’r, 594 F. App’x 569, 572 (11th Cir. 2014) (the court will not consider an

 issue raised in passing or in a way that the eschews legal argument or authority). In fact,

 other district courts in this circuit have rejected similar arguments regarding the need to

 accommodate a claimant’s weight with a special chair. See, e.g., McLaughlin v. Astrue, No.

 8:08-cv-2047-T-TGW, 2009 WL 4573456, at *4 (M.D. Fla. Dec. 7, 2009) (rejecting

 challenge to ALJ’s step five finding based on purported need for special chair due to

 claimant’s size); see also Harry v. Colvin, No. 1:15-cv-1514-JFK, 2016 WL 4708009, at *17

 (N.D. Ga. Sept. 8, 2016). Moreover, Plaintiff did not introduce any evidence from a

 medical or vocational source establishing that she requires such an accommodation.

 Plaintiff relies solely on her attorney’s statements to the VE (Tr. 90-91). This is insufficient

 to meet Plaintiff’s burden of proving that she cannot perform the jobs identified by the

 ALJ. See Doughty v. Apfel, 245 F.3d 1274, 1278 n.2 (11th Cir. 2001).

        V.      Conclusion

        Accordingly, after consideration, it is hereby ORDERED:

          1. The decision of the Commissioner is reversed and remanded for further

 proceedings.

          2. The Clerk is directed to enter final judgment in favor of the Plaintiff and close

 the case.

        ORDERED in Tampa, Florida, on this 22nd day of March, 2021.




                                               10
